DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/19/2019 and 04/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 and Line 11 recite “the target property” and Line 15 recites “the machine learning” which Examiner suggests amending to “the predefined physical target property” and “the machine learning method”, respectively.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 2 recites “scanning with the aid of a scanning device with the aid of cameras, laser beams…” which Examiner suggests amending to “scanning with the aid of a scanning device, with the aid of cameras, laser beams…” (adding a comma).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Lines 1 and 2 recite “the target property” which Examiner suggests amending to “the predetermined physical target property” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Lines 1 and 2 recite “the target property” which Examiner suggests amending to “the predetermined physical target property” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Lines 1 and 3 recite “the target property” and Lines 2-3 and 4 recite “the boundary conditions” which Examiner suggests amending to “the predefined physical target property” and “the captured boundary conditions”, respectively, in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Lines 1-2 recite “the target property” which Examiner suggests amending to “the predefined physical target property” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 3 recites “and in that a sensitivity value” and Line 4 recites “the target property” which Examiner suggests amending to “and wherein a sensitivity value” and “the predefined physical target property”, respectively.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 2 recites “the target property” which Examiner suggests amending to “the predefined physical target property” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Line 1 recites “the display comprises” which Examiner suggests amending to “the displaying comprises”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Line 3 recites "a basic artificial intelligence device" which Examiner suggests amending to “a basic artificial intelligence (AI) device”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Line 1 recites “the physical target property” which Examiner suggests amending to “the predefined physical target property” in order for consistency with the claim language.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Lines 3-4 recite “the predefined physical target property” which Examiner suggests amending to “the physical target property” (deleting “predefined”) in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Lines 3-4 recite “which data record” and Line 8 recites “the target property” which Examiner suggests amending to “in which the shape data record” and “the predefined physical target property”, respectively.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  Line 2 recites “the predefined target property” which Examiner suggests amending to “the predefined physical target property” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “capture device”, “calculation device”, “display device”, “storage device”, and “production apparatus” in claims 27-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "providing a physical model and capturing shape data…and/or providing shape data of a physical model for respectively creating…" in Lines 3-5 and “on the basis of a plurality of shape data records and the target properties and/or sensitivity values” in Lines 16-17.  It is unclear as to the full scope of these limitations in the claim as it is unclear how each limitation is interpreted.  For example, for the limitations in Lines 3-5, it is unclear whether the limitation is requiring the only physical model and then only requires one of either capturing shape data or providing the shape data, whether it requires all three – the physical model, capturing shape data, and providing the shape data, or whether it only requires one – only requires the physical model, or only requires capturing shape data, or only requires providing the shape data. It is also unclear as to whether the limitation “for respectively creating a shape data record…” modifies just the limitation providing shape data of a physical model or if the steps of providing a physical model, capturing shape data, and providing shape data are all for respectively creating a shape data record.  For the limitations in Lines 16-17, it is unclear whether the machine learning is carried out on a basis of a plurality of shape data records and one of the target properties or sensitivity values, whether the machine learning is carried out on a basis of all of a basis of a plurality of shape data records, the target properties, and sensitivity values, or whether the machine learning is carried out on a basis of only one of a plurality of shape data records, the target properties or sensitivity values.  Examiner suggests clarifying how the limitations are meant to be interpreted and for purposes of examination, Examiner has interpreted the limitation in Lines 3-5 to be requiring all three and where the three steps are for respectively creating a shape data record and the limitation in Lines 16-17 to be based on a plurality of shape data records, the target properties, and sensitivity values.
Claim 1 also recites the limitations “the shape data” in Line 5, “the physical shape” in Lines 6, 8, 10, and 12, “the respective shape data record” in Lines 9-10, “the change” in Line 11, “the region” in Line 12, “the target properties” in Line 16, “for this purpose” in Line 17, and “the direction” in Line 22.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which shape data is being referred to (the shape data in Line 3 or the shape data in Line 4), which physical shape is being referred to (the physical shape in Line 1 or the physical shape in Line 5), there is no earlier mention of a respective shape data record, a change, a region, and target properties, it is unclear as to what this purpose is referring to, and there is no earlier mention of a direction.  Examiner suggests amending the limitation ”shape data” in Line 4 to “the shape data”, the limitation “a physical shape” in Line 5 to “the physical shape”, the limitation in Lines 9-10 to “a respective shape data record”, “the limitation in Line 11 to “a change”, the limitation in Line 12 to “a region”, the limitation in Line 16 to “target properties” (deleting “the”), the limitation in Line 17 to “for the machine learning method” (clarifying what “this purpose” is referring to), and the limitation in Line 22 to “a direction”, and has interpreted the limitations as such.
Examiner notes that the dependent claims also recite “the shape data” and “the physical shape”, which have the same issue of lack of clarity of which shape data and which physical shape is being referred to, however, the proposed amendments above would also fix the clarity issues for the dependent claims for the terms “the shape data” and “the physical shape”, thus, Examiner did not include the other recitations of those terms in the later rejections of the dependent claims.
Claim 3 recites the limitation "the process of capturing the shape data" in Line 1 and “the physical model” in Line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a process of capturing the shape data and it is unclear as to which physical model is being referred to, the physical model in Line 3 of Claim 1 or the physical model in Line 4 of Claim 1.  Examiner suggests amending Line 1 to “a process of capturing the shape data” and the limitation “a physical model” in Line 4 of Claim 1 to “the physical model”, and has interpreted the limitations as such.
Claim 5 recites the limitations "the process of capturing" in Line 1 and “the surface” in Line 3.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a process of capturing or a surface.  Examiner suggests amending the limitations to “a process of capturing” and “a surface” and has interpreted the limitations as such.
Claim 6 recites the limitation "the process of capturing" in Line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a process of capturing.  Examiner suggests amending to “a process of capturing” and has interpreted the limitation as such.
Claim 7 recites the limitation "the process of capturing" in Line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a process of capturing.  Examiner suggests amending to “a process of capturing” and has interpreted the limitation as such.
Claim 9 recites the limitation "the sensitivity values captured for this purpose" in Line 2.  There is insufficient antecedent basis for this limitation in the claim as it is unclear what “this purpose” is referring to (see 112(b) rejection of claim 1 on “this purpose”).  Examiner suggests amending to “the sensitivity values captured for the machine learning method” (clarifying what “this purpose” is referring to) and has interpreted the limitation as such.
Claim 11 recites the limitations "the respective shape data record" in Line 1 and “the plurality of locations on or at the surface of the physical shape” in Line 2.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which respective shape data record is being referred to (the respective shape data record in Lines 9-10 of claim 1 or the respective shape record in Line 15 of claim 1) and there is no earlier mention of a plurality of locations on or at the surface of the physical shape nor is there any earlier mention of a surface of the physical shape.  Examiner suggests amending the limitation “a respective shape data record” in Line 15 of Claim 1 to “the respective shape data record” and the limitation in Line 2 of Claim 11 to “a plurality of locations on or at a surface of the physical shape”, and has interpreted the limitations as such.
Claim 12 recites the limitation "the respective sensitivity landscape" in Line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a respective sensitivity landscape.  Examiner suggests amending to “a respective sensitivity landscape” and has interpreted the limitation as such.
Claim 13 recites the limitation "the process of using" in Line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a process of using.  Examiner suggests amending to “a process of using” and has interpreted the limitation as such.
Claim 16 recites the limitation "the sensitivity landscape" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as it is unclear as to which sensitivity landscape is being referred to since claim 1 recites a plurality of sensitivity landscapes.  Examiner suggests clarifying which sensitivity landscape is being referred to and has interpreted the limitation to be referring to the calculated sensitivity landscape disclosed in Line 18 of Claim 1.
Claim 17 recites the limitations "the sensitivity landscape" in Lines 2, 3, and 4 and “the physical model” in Line 2.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which sensitivity landscape is being referred to since claim 1 recites a plurality of sensitivity landscapes and it is unclear as to which physical model is being referred to (the physical model in Line 3 of Claim 1 or the physical model in Line 4 of Claim 1).  Examiner suggests clarifying which sensitivity landscape is being referred to and has interpreted the limitations in Lines 2, 3, and 4 of “the sensitivity landscape” to be referring to the calculated sensitivity landscape disclosed in Line 18 of Claim 1 and suggests amending the limitation “a physical model” in Line 4 of Claim 1 to “the physical model”.
Claim 19 recites the limitation "the process of producing" in Line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a process of producing.  Examiner suggests amending to “a process of producing” and has interpreted the limitation as such.
Claim 20 recites the limitations “the shape data record" in Lines 6-7, 8 and 11, “the change in a physical target property” in Line 10, and “the region of the location” in Line 11.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which shape data record is being referred to (the shape data record disclosed in Line 2 or the shape data record disclosed in Line 6), and there is no earlier mention of a change in a physical target property or a region of a location.  Examiner suggests amending the limitation “a shape data record” in Line 6 to “the shape data record”, the limitation in Line 10 to “a change in a physical target property”, and the limitation in Line 11 to “a region of a location”, and has interpreted the limitations as such.
Claim 21 recites the limitation "at the surface" in Line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a surface.  Examiner suggests amending to “at a surface” and has interpreted the limitation as such.
Claim 22 recites the limitations "the respective shape data record" in Line 1 and “the plurality of locations on or at the surface of the physical shape” in Line 2.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which respective shape data record is being referred to (the respective shape data record in Lines 9-10 of claim 1 or the respective shape record in Line 15 of claim 1) and there is no earlier mention of a plurality of locations on or at the surface of the physical shape nor is there any earlier mention of a surface of the physical shape.  Examiner suggests amending the limitation “a respective shape data record” in Line 15 of Claim 1 to “the respective shape data record” and the limitation in Line 2 of Claim 22 to “a plurality of locations on or at a surface of the physical shape”, and has interpreted the limitations as such.
Claims 2, 4, 8, 10, 14, 15, 18, 23, and 24 are dependent on claim 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 25 includes the method of claim 20 and thus is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 26 recites the limitations "the sensitivity landscape" in Line 2 and “the direction of a predetermined value” in Line 4.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which sensitivity landscape is being referred to (the sensitivity landscape disclosed in Line 1 of claim 20 or the sensitivity landscape disclosed in Line 2 of claim 26) and there is no earlier mention of a direction of a predetermined value.  Examiner suggests amending the limitation “a sensitivity landscape” in Line 2 of Claim 26 to “the sensitivity landscape” and the limitation in Line 4 to “a direction of a predetermined value”, and has interpreted the limitations as such.
Claim 27 recites the limitations "the physical shape" in Lines 4, 8, and 9, the change” in Lines 7-8, “the locations at or on the physical shape” in Line 9, “the change in the target property of the learning physical shape” in Lines 16-17, “the locations at or on the learning physical shape” in Line 18, “the sensitivity landscape” in Line 21, and “the shape data record” in Lines 21-22.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which physical shape is being referred to (the physical shape disclosed in Line 1 or the physical shape disclosed in Line 3), there is no earlier mention of a change, locations at or on the physical shape, a change in a target property of the learning physical shape, a target property of the learning physical shape, or locations at or on the learning physical shape, and it is unclear as to which sensitivity landscape and shape data record is being referred to.  Examiner suggests amending the limitation “a physical shape” in Line 3 to “the physical shape”, the limitation in Lines 7-8 to “a change”, the limitation in Line 9 to “locations at or on the physical shape” (deleting “the”), the limitation in Lines 16-17 to “a change in a target property of the learning physical shape”, the limitation in Line 18 to “locations at or on the learning physical shape” (deleting “the”), the limitation “a sensitivity landscape” in Line 12 to “the sensitivity landscape”, and the limitation “a shape data record” in Line 12 to “the shape data record” and has interpreted the limitations as such.
Claim 28 recites the limitation "the shape data record" in Line 2.  There is insufficient antecedent basis for this limitation in the claim as it is unclear as to which shape data record is being referred to, the shape data record disclosed in Line 3 of Claim 27, or the shape data record disclosed in Line 12 of Claim 27.  Examiner suggests amending the limitation “a shape data record” in Line 12 of Claim 27 to “the shape data record” and has interpreted the limitation as such.
Claim 29 depends on claim 27, and thus is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim limitation “production apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs [0099] and [0100] disclose the production apparatus, however, there is no disclosure of the corresponding structure of the production apparatus.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claims 1, 20, 25, and 27would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With regards to claim 1, the closest prior art Song et al. (Aerodynamic Design Optimization of Rear Body Shapes of a Sedan for Drag Reduction) discloses providing a physical model and providing shape data of the physical model, capturing a predefined target property for the shape – drag coefficient – determining sensitivity values and a sensitivity landscape, and using a machine learning method to produce sensitivity values.  However, while Song et al. discloses sensitivity values, it is unclear whether the sensitivity values indicate a degree of change for a change in the drag coefficient of the shape if the physical shape changes in a region of the location as a result of a change in the shape data record.  In addition, while there is mention of using a machine learning method to produce a device that generates sensitivity values and also changing the shape data record, there is no clear mention of the machine learning method assigning a sensitivity landscape to a respective shape data record, nor is there a clear mention of changing the shape data record for the physical shape to be determined based on the calculated sensitivity landscape in such a manner that the drag coefficient changes in a direction of a predetermined value.  Chen et al. (CN 108595797) discloses generating sensitivity data related to shape optimization and changing the boundary shape, however, it does not disclose the rest of the limitations of the claim.  Thus, while different prior arts disclose portions of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 20 and 25, the closest prior art Song et al. (Aerodynamic Design Optimization of Rear Body Shapes of a Sedan for Drag Reduction) discloses providing a neural network which maps input data to output data, providing a shape data record and generating sensitivity values using the neural network, however, there is no mention of where the sensitivity values indicate a degree of change for a change in a physical target property of the physical shape if the physical shape changes in a region of a location as a result of a change in the shape data record, nor is it clear that the sensitivity values are assigned to locations in the shape data record, providing further learning data records and training/teaching the neural network with the learning data record to obtain a trained neural network.  Chen et al. (CN 108595797) discloses generating sensitivity data related to shape optimization and changing the boundary shape, however, it does not disclose the rest of the limitations of the claim.  Thus, while different prior arts disclose portions of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claim 27, the closest prior art (Aerodynamic Design Optimization of Rear Body Shapes of a Sedan for Drag Reduction) discloses neural network for calculating a sensitivity values or a sensitivity landscape from a shape data record, however, there is no mention of the sensitivity landscape comprising the shape data record and a degree of change for a change in the predefined physical target property of the physical shape if the physical shape changes in a respective normal direction at a plurality of locations at or on the physical shape which are identified by the shape data record, nor is there any mention of the neural network mapping the shape data record – input data – to the sensitivity landscape – output data, and where each learning data record used in machine learning comprises a learning shape data record and a learning sensitivity landscape as a degree of change for a change in a target property of the learning physical shape if the learning physical shape changes in a respective normal direction at a plurality of locations at or on the learning physical shape which are identified by the learning shape data record.  Chen et al. (CN 108595797) discloses generating sensitivity data related to shape optimization and changes in a boundary shape, however, it does not disclose the rest of the limitations of the claim.  Thus, while different prior arts disclose portions of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
Claims 2-19, 21-24, 26, 28, and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claims 2-19 and 21-24, they are dependent on claim 1.
With regards to claim 26, it is dependent on claim 25.
With regards to claims 28 and 29, they are dependent on claim 27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662